Exhibit 10.21

FIRST AMENDMENT TO

PAYMENT AGREEMENT

This First Amendment to Payment Agreement (this “Amendment”), dated as of
January 24, 2020, amends that certain Payment Agreement, dated as of January 14,
2019 (the “Payment Agreement”), by and between Tilray, Inc., a Delaware
corporation (the “Company”), and ABG Intermediate Holdings 2, LLC, a Delaware
limited liability company (“ABG”) (each, a “Party” and together, the “Parties”).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Payment Agreement.

WHEREAS, on the date of the Payment Agreement, the Parties entered into that
certain Profit Participation Agreement (the “Participation Agreement”), setting
forth the terms and conditions pursuant to which the Company purchased from ABG
a participation right in revenues from the exploitation of ABG brands in
connection with the development, marketing and sale of Cannabis Products (as
defined in the Participation Agreement) in jurisdictions in which it is legal to
do so;

WHEREAS, the Parties are amending and restating the Participation Agreement to,
among other matters, modify the profit sharing arrangements between the Parties
and enter into amendments to certain exploitation opportunities of ABG brands in
connection therewith; and

WHEREAS, in consideration of the amendment and restatement of the Participation
Agreement, the Parties desire to amend the Payment Agreement to terminate
certain payment obligations set forth therein.

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals (which are
specifically incorporated herein by this reference) and the mutual covenants
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

Section 1.

Termination of the Second Additional Consideration Date.

1.1The Payment Agreement is hereby amended by terminating Section 2.1(d) of the
Payment Agreement and all references in the Payment Agreement to the defined
term “Second Additional Consideration Date”.

1.2In implementation of the amendment set forth in Section 1.1 above, the
Company shall have no obligation to issue and deliver cash or Class 2 Common
Stock pursuant to Section 2.1(d) of the Payment Agreement, upon the occurrence
of the Second Additional Consideration Date, upon an Extraordinary Event
pursuant to Section 2.3(b) of the Payment Agreement, or otherwise.

Section 2.

Miscellaneous.

2.1This provisions of Article V (Miscellaneous) of the Payment Agreement are
hereby incorporated into and apply to the terms of this Amendment mutatis
mutandis.



LEGAL_US_E # 146453005.2

 

 

 

 



--------------------------------------------------------------------------------

 

 

2.2This Amendment may be executed in one or more counterparts, each of which
will be an original, but all of which together will constitute one agreement
binding on all Parties hereto.  Each of the Parties agrees that a photographic
or facsimile copy of the signature evidencing a Party’s execution of this
Amendment will be effective as an original signature and may be used in lieu of
the original for any purpose.

[Remainder of Page Intentionally Blank; Signature Page to Follow]




2



LEGAL_US_E # 146453005.2

 

 

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Payment
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TILRAY, INC.

 

 

By:_/s/ Brendan Kennedy

Name: Brendan Kennedy

Title:Chief Executive Officer

 

 

ABG INTERMEDIATE HOLDINGS 2, LLC

 

 

By:/s/Jay Durbiner_____

Name: Jay Durbiner

Title:General Counsel

 

 

3



LEGAL_US_E # 146453005.2

 

 

 

 

